Citation Nr: 1450789	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for the service-connected major depression, recurrent (major depressive disorder), to include whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix Arizona.  In that rating decision, the RO granted entitlement to service connection for recurrent major depression and assigned an initial 30 percent rating effective from April 1, 2008.  

As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, if a veteran merely states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence with that request, then his statement will be accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).

In this regard, the Veteran's original claim of service connection for recurrent major depression was granted pursuant to a May 2009 rating decision.  An initial 30 percent disability was assigned, effective from April 1, 2008.  Although the Veteran did not specifically appeal that determination, he did request a higher rating in February 2010, before the one-year appeal period had expired.  Moreover, additional VA records were added to the file at that time pursuant to the Veteran's request; and, these records are new and material because they show continued mental health treatment for major depression, including a GAF score of 49, which is lower than most of the GAF scores noted in previous VA mental health records.  Because new and material evidence was received within a year from VA's notice to the Veteran of the May 2009 rating decision which granted service connection for major depressive disorder and assigned an initial 30 percent rating; and, because the RO subsequently adjudicated a claim for an increased rating that was received in February 2010, the submission of the new and material evidence kept the May 2009 rating decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  Therefore, the issue on appeal is recharacterized as entitlement to an initial disability rating in excess of 30 percent for the service-connected major depressive disorder.  38 C.F.R. § 3.156(b).  

In July 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The severity of the Veteran's major depressive disorder was last assessed at a VA Compensation & Pension examination in April 2010.  At the Veteran's July 2013 personal hearing, he testified that his major depressive disorder had worsened since the last examination in April 2010.  Moreover, the Veteran asserts that he is unemployable due to his service-connected psychiatric disorder.  

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date treatment records should be obtained.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  The issue of TDIU is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)  The issue of TDIU must therefore be remanded pending resolution of the Veteran's claim for an initial disability rating in excess of 30 percent for the service-connected major depressive disorder.  On remand, the RO should provide the Veteran with notice concerning how to substantiate TDIU and request that he complete a TDIU claim form.

The Veteran testified at his hearing that he receives disability payments from the Social Security Administration (SSA) due to a nonservice-connected back disability.  Although the Veteran is competent to state that he is not receiving SSA disability due to his depression, his SSA records should nonetheless be obtained on remand and associated with the record to determine whether any of those records contain information pertinent to his claim on appeal of entitlement to an initial disability rating in excess of 30 percent for the service-connected major depressive disorder, particularly given that he testified that he was unemployable due to his major depressive disorder prior to becoming unemployable due to his back disability.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a TDIU claim form and a duty-to-assist letter notifying the Veteran as to how to substantiate a TDIU claim pursuant to 38 C.F.R. § 3.159.

2.  Obtain and associate with the claims file or electronic record all VA mental health treatment records dated from July 2013 to the present.  

3.  With appropriate authorization from the Veteran, obtain and associated with the claims file or electronic record any private mental health treatment records identified by the Veteran.

4.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

5.  After completion of the above directives, schedule the Veteran for a psychiatric examination to determine the nature and severity of the Veteran's service-connected major depressive disorder.  The claims file and access to the electronic record should be provided to the appropriate examiner for review.  The examiner should elicit a history from the Veteran regarding his major depressive disorder and examine the Veteran thoroughly.  

The examiner should provide information concerning the current state of the Veteran's major depressive disorder and whether it has increased in severity since the effective date of service connection.  The examiner should also comment on whether the Veteran's major depressive disorder causes occupational and social impairment with reduced reliability and productively; and/or whether it results in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and/or mood; and/or whether it results in total occupational and social impairment.  If the examiner finds that the service-connected major depressive disorder does not result in total occupational impairment, then the examiner should opined as to the level of occupational impairment caused by the service-connected major depressive disorder.  

The examiner must provide a complete rationale for all opinions provided. 

6.  After completing the above action, readjudicate the claim on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



